53.The English version of his statement was supplied by the delegation. *Mr. President, I should like, first of all, to take this opportunity to convey to you the congratulations of the Government of the Federal Republic of Germany on your election to this high office. We see in you a man of distinction who, in his long and active involvement in the work of the United Nations, has shown exceptional qualities. We see in you the representative of one of the leading members of the non aligned movement, a country with which we have had good, longstanding relations.
54.	I should also like to express my country's gratitude to the President of the thirty-fifth session of the General As sembly, Mr. Riidiger von Wechmar. He discharged the du ties of his office with a sense of awareness of the new reality of global interdependence. In so doing he was able to count on the full approval and support of the Federal Republic of Germany.
55.	At the same, time, I wish to thank the Secretary General for his dedicated work over the past 12 months on behalf of the Organization, and thus also on behalf of peace.
56.	On behalf of the Federal Republic of Germany, I extend a warm welcome to Vanuatu as a new Member of the United Nations.
57.	For a decade now, the world economy has been in a critical phase of readjustment: inflation, recession and unemployment in the industrialized countries, but, above all, stagnating indeed, declining per capita incomes in many developing countries. The want and distress of the poor in the third world are increasing. At the same time, the world population continues to grow rapidly: over the next 20 years it will increase from 4.5 billion to approximately 6.5 billion people. This means that food, clothing and housing, schools and jobs have to be provided for 2 billion people. That is equivalent to the population of 2,000 completely new cities, each with 1 million inhabitants. This shows that mankind as a whole is faced with great and global challenges.
58.	Yet and this is the disturbing part of it is not these problems that are the focal point of world politics and of world interests: the headlines of the international press tell us, rather, about an arms race and tensions between nations, about war, civil war and intervention. At a time when global interdependence and global cooperation have become a question of survival, the human race is in danger of once again pitting its strength against itself.
59.	Now, at a time when we ought to be concentrating our material as weK as our intellectual resources on the task of bringing the world economy out of its structural crisis, on development in the third world and on preserving the conditions of life on our planet, $500 billion is being wasted on arms. But our children and grandchildren will judge us solely by whether we have succeeded in setting me world on the road to peace, development and survival, or whether we have declined into confrontation, an arms race and, ultimately, catastrophe.
60.	We can preserve world peace and master the great challenges to mankind only if all countries act in accordance with principles that are commensurate with the provisions and the spirit of the Charter of the United Nations. This calls for renunciation of force, that is to say, renunciation of the use and threat of use of force, since conflicts must be settled by peaceful means; for no aspiration to domination over others, no interference in the internal affairs of other coun tries and respect for the right of self determination of all nations; for responsible action with an awareness of global interdependence, using moderation and restraint in pursuing one's own interests; for readiness for dialogue, negotiation and cooperation; for no aspiration to superiority, but rather a desire for balance at the lowest possible level of arma ments, adhering to an active policy of preserving peace through cooperation on issues of international security and, in particular, of arms control and disarmament; and, finally, for elimination of the NorthSouth confrontation as part of a policy of worldwide partnership and the safeguarding of peace.
61.	In the search for a solution to these global problems, very great importance attaches to the development of East West relations. At the beginning of the 1970s we all hoped that the efforts increasingly to reduce the differences between East and West and to expand cooperation would prove successful, and considerable progress in the development of East-West relations was indeed achieved in the first half of that decade. But of late the East-West confrontation has intensified yet again. It threatens to push the North South dialog to the periphery of world affairs once more. Indeed, the East-West confrontation threatens to spread to the South.
62.	That must not be allowed to happen. East and West must do everything possible to pull themselves back onto a course leading to stability in their relations and to cooperation. On no account must East and West allow the third world to become a theater for the continuation of their conflict. The countries of the South have problems enough and should not also be made the scene of the contest be tween East and West.
63.	Negotiations on arms control and disarmament with the aim of establishing a balance at the lowest possible level are more urgent than ever. There must not be another arms race.
64.	In the 1970s the Soviet Union made extraordinary efforts in all fields of armaments. They were not matched by comparable efforts on the part of the West; quite the contrary.
65.	The West has noted with great concern how the Soviet Union has not only increased its superiority as regards conventional forces but has at the same time stepped up its medium-range nuclear weapons and given them new quality, in particular with the SS20 missile and the "Backfire" bomber. Our concern about these developments can only be dispelled if the current and proposed East-West negotiations are successful. The Government of the Federal Republic of Germany will contribute all it possibly can to the achievement of that aim.
66.	We hope that the meeting between Secretary of State Haig and Foreign Minister Gromyko will mark the beginning of a new, constructive phase in the dialog between the United States and the Soviet Union, which is of such importance for the whole world. The importance and weight of the United States and the Soviet Union give both countries a special responsibility for world peace. Dialog, negotiation and cooperation between East and West must 'be intensified and further developed. This also includes the continuation of the SALT process.
67.	We also hope that the meeting between the United States Secretary of State and the Soviet Foreign Minister will above all give a signal for the start of negotiations on medium-range nuclear weapons. We have advocated such negotiations for quite some time. We have been involved in the preparations for them with our allies, and we will continue to follow them in the future. We want medium-range nuclear missiles on both sides to be limited to equal ceilings at the lowest possible level, and the more the Soviet Union reduces its arms buildup, the lower that level can be. If that arms buildup is eliminated altogether, there will no longer be any need for the West to deploy medium-range weapons as envisaged.
68.	The Government and people of the Federal Republic of Germany long for nothing more dearly than a result of that kind, which to us would be the ideal result. But it is not only a question of nuclear weapons. In the Vienna Talks on Mutual Reduction of Forces, Armaments and Associated Measures in Central Europe, we are resolutely pursuing the aim of achieving a balance of forces in central Europe by means of mutual reductions, in order to improve military stability and to rid the peoples of central Europe of the fear of possible surprise attack.
69.	As a result of the Madrid review session of the Conference on Security and Cooperation in Europe, we want a conference or disarmament in Europe as a forum for agreement on concrete confidence building measures for the whole of Europe, from the Atlantic to the Urals.
70.	It is not only East and West that have to tackle the task of arms control and disarmament. That task is universal and applies to all regions and to all countries.
71.	The United Nations already proclaimed the 1970s the United Nations Disarmament Decade, but we are all pain fully conscious of the scant success of our efforts to stop the worldwide arms spiral.
72.	My country has put forward as its contribution to the General Assembly's second special session devoted to disarmament, to be held in 1982, a draft comprehensive pro gramme or disarmament.4 Its purpose is to facilitate world wide disarmament negotiations, to describe the conceptual framework for such negotiations, to define the criteria and principles, and thus to carry out important preparatory work for concrete negotiations and results.
73.	1 wish to mention four principles in particular: balance, openness, verifiability and confidence building.
74.	Disarmament negotiations can only prove successful if they enhance the security of all concerned. Whoever seeks one sided "advantages in disarmament negotiations or tries to hold on to those already gained will create a deadlock. The aim must be balance at the lowest possible level. Superiority of one side causes instability and this in turn poses a threat to peace. Balance and parity constitute the recognized central principle of the SALT negotiations.
75.	But that principle must not be restricted to the SALT process. In their joint declaration of 6 May 1978, General Secretary Brezhnev and Federal Chancellor Schmidt said that "both sides deem it important that no one should seek military superiority and that they proceed on the assumption that approximate equality and parity suffice to safeguard defense".
76.	It is now necessary to ensure that in the disarmament negotiations between East and West this principle is translated into practical, concrete policies.
77.	Disarmament presupposes transparency of the force relationship. Each side must openly give information about its own force strengths and armaments. Anyone trying to evade this is sowing the seeds of mistrust and casting doubt upon his intentions. The United Nations has elaborated a standardized reporting system with a view to making military budgets comparable. My country, like some other Western and nonaligned countries, has submitted a report on its defense budget in line with that system. All other countries should follow that example.
78.	I repeat my proposal that the United Nations should set up two registers: first, one which records how much each industrial country spends per capita on armaments and how much it spends on development assistance; and secondly, another register which lists worldwide exports and imports of weapons. This would be an important first step. The international community cannot look on indifferently as military spending in East and West and in the third world continues to increase while development aid budgets stagnate.
79.	The obligations assumed in disarmament negotiations must be verifiable. The verification procedure must in each individual case be tailored to the treaty to which it is to apply. We can do some important preliminary work in that respect in the United Nations if we develop procedures and instruments of verification which have been internationally agreed upon and, where possible, also tried out in practice.
80.	Anyone who opposes on site inspections or refuses to accept verification in other forms will be open to the suspicion of wanting to hide something and deceive others; he will be destroying confidence rather than building it.
81.	The Geneva Committee on Disarmament is discussing a comprehensive prohibition of the manufacture and stock piling of chemical weapons. Here, too, the most difficult problem still to be solved is that of verification. We hope for an early agreement on the verifiable prohibition of chemical weapons.
82.	Real disarmament can be achieved only through mutual confidence among States. Concrete confidence building measures are therefore indispensable for successful dis armament. The Final Act of the Conference on Security and Cooperation in Europe, signed at Helsinki on 1 August 1975, makes provision for initial confidence building measures. The proposed conference on disarmament in Europe could be a new qualitative step in the process of confidence building. confidence building measures can al$oNbe conducive to stability and arms limitation in the third world. It was with that in mind that, during the thirty-fourth session, we launched an initiative with a view to giving a global dimension to efforts to achieve confidence building meas ures.
83.	We hope that the SecretaryGeneral's study now before us [At36/474 and Corr. 1] will generate effective impulses for concrete measures to speed up the confidence building process all over the world. We need a code of confidence building.
84.	Those four principles for disarmament negotiations balance, openness, verifiability and confidence building are four prerequisites for success. They can serve as four cornerstones for the construction of a comprehensive security partnership around the world.
85.	The foremost objective of my country's foreign policy is actively to safeguard peace. We want peace and freedom. But to us, peace means more than the mere avoidance of war. We want a world of cooperation based on partnership among nations.
86.	Together with other European democracies we have formed the European Community in order to shape our common future together. By developing the European Community into a European union, we shall be able to work even more effectively as a force for peace and progress in Europe and in the world.
87.	We have united with our European allies and the United States of America and Canada in the North Atlantic Alliance. That alliance rests on the common values of free dom, human dignity and self determination. Its sole pur pose is to preserve common security and safeguard peace. It derives its strength from the friendship and trust between Europeans and Americans.
88.	On the basis of the European Community and the North Atlantic Alliance we, the Federal Republic of Germany, have, by means of our Ostpolitik, made an important contribution to the stabilization of peace in Europe. We shall continue that realistic policy of dialog, of reducing tensions and of strengthening cooperation.
89.	The line that divides East and West also divides the German nation. Consequently, no one is more severely affected by any deterioration of the East-West relation ship than the Germans; no one has a more direct interest in improving East-West relations. There must be no re lapse into the cold war.
90.	The policy of the Federal Republic of Germany of concluding treaties with its neighbors in the East the Moscow Treaty, the Warsaw Treaty, the treaty with Czechoslovakia and the Basic Treaty with the German Democratic Republic are testimony to our longterm policy of cooperation and detente. We abide by those treaties. It is our wish that General Secretary Brezhnev's visit to Bonn in November will strengthen our bilateral relations and will favourably influence East-West relations as a whole.
91.	The developments in Poland are of particular importance for the situation in Europe and in the world. It is up to Poland alone to determine its path. We expect all other signatories of the Final Act of Helsinki, like ourselves, to refrain from any interference in the internal affairs of the Polish People's Republic.
92.	The Government of the Federal Republic of Germany reaffirms its conviction that the two German States bear special responsibility for peace in Europe. Never again must war originate on German soil, as stated by Chancellor Helmut Schmidt and Chairman of the German Democratic Republic State Council, Erich Honecker.
93.	Especially in the present difficult phase of East-West relations, the following must be axiomatic to both German' States: we must carefully preserve what we have achieved between us and what we have contributed to peace in Eu rope over the past decade; in our mutual relationship and in relations with all our neighbors we must exercise restraint and consideration; the GermanGerman relationship must never be an additional cause of strain on the East West relationship; we must continue the dialogue at all levels without any preconditions; it must be our common goal to achieve the largest measure of progress in implementing all parts of the Final Act of Helsinki,
94.	The Government of the Federal Republic of Germany intends to promote cooperation between the two German States, and we want to provide more opportunities for contacts between Germans on both sides. Those and other improvements which make life easier for the Germans in their mutual relationship are not only a dictate of humanity but are an indispensable contribution to peace and cooperation in Europe.
95.	Our aim is and will remain to work for a state of peace in Europe in which the German nation will recover its unity in free self determination. The wall which divides the Germans will not prove durable. The will of the people is not to preserve, still less to deepen, the division between them, but to remove it.
96.	The Quadripartite Agreement on Berlin has helped to calm the situation in and around Berlin. That must remain so. Each side must realize that the Agreement can produce a stabilizing effect on Berlin and favourably influence East-West relations only if all sides strictly observe and fully implement it.
97.	Another impressive testimony to United States solidarity with Berlin was the visit by the American Secretary of State Mr. Haig on 13 September 1981.
98.	As in our bilateral policy, we are also striving within the multilateral framework of the Conference on Security and Cooperation in Europe to improve East' West relations in Europe. The Final Act of Helsinki is a document which manifests the will for cooperation in Europe, and it should be consistently implemented by all signatories to make Europe a region of lasting peace based on respect for human rights.
99.	We are acutely aware how much still remains to be done in that respect. Together with om Western partners, we are making every effort to ensure that the follow-up to the Conference, in Madrid, will produce a final document which, in all fields covered by the Final Act, will bring progress for cooperation among the countries of Europe and make for better relations among their citizens.
100.	The process of the Conference on Security and Co operation in Europe must be continued. It is the great hope of many people, not only in Europe. The Madrid Conference must issue a concrete mandate for a conference on disarmament in Europe if it is to meet the need for security in Europe.
101.	The Government of the Federal Republic of Germany also wishes to contribute to peace and the peaceful settlement of conflicts outside Europe. The agenda for this session of the General Assembly includes items on four major international conflicts: the Middle East, southern Africa, Afghanistan and Kampuchea.
102.	At the previous meeting, the President of the European Community also spoke on behalf of the Federal Republic of Germany. Following.his statement, let me say that we have a vital interest of our own in lasting, comprehensive and equitable peace in the Middle East. Israel's right to live within secure and recognized boundaries is just as indispensable for such peace as is recognition of the right of self determination of the Palestinian people. The efforts to achieve a comprehensive, lasting and equitable peace settlement must be intensified. The starting point for this must be the renunciation of force by all sides.
103.	It is with a sense of concern for world peace and deep sympathy for the suffering of the people that we watch events in Lebanon. All efforts undertaken by the Lebanese Government to bring about national conciliation and to restore Lebanon's sovereignty, political independence and territorial integrity have our full support.
104.	In the context of the initiative of the five Western States, the Government of the Federal Republic of Germany is emphatic that Namibia should at long last gain independence through free elections on the basis of Security Council .resolution 435 (1978). This must happen in 1982. The independence of Namibia must not be delayed any longer. We acknowledge the constructive contribu tions of the OAU towards a settlement of the Namibia question. The remnants of colonialism and racism in southern Africa must be eliminated.
105.	We condemn South Africa's intervention in An gola; the Republic of South Africa has taken a grave responsibility upon itself.
106.	My country stands side by side with the non aligned and Islamic countries in an effort to terminate the Soviet intervention in Afghanistan and to achieve a political solution which will restore to that sorely tried people self determination and independence and reestablish Afghanistan's status as a genuinely nonaligned State. The European Council has proposed a conference on Afghanistan with the aim of achieving that goal in two phases. The continuing occupation of Afghanistan is a heavy strain on international relations.
107.	The Federal Republic of Germany actively sup ports the efforts of the international community, and especially the ASEAN countries, to restore the political in dependence and territorial integrity of Kampuchea.
108.	We are following with concern developments in Central America where, in El Salvador, and also else where, the use of force and bloodshed are on the in crease. The people of that region must be enabled to determine their own destiny free from direct or indirect intervention from outside. 
109.	All democratic forces in those countries should act in awareness of their common responsibility and dissociate themselves from the forces of violence. Like the whole of the third world, like the whole of Latin America, Central America, too, must be kept out of the East West conflict. Political and social reforms must create a more equitable and stable order, and with it the conditions which will allow Central America to become a region of peace. The European Community can be a good partner to such a Central America.
110.	At its thirty-fifth session, the General Assembly included in its agenda a new item entitled "International cooperation to avert new flows of refugees". In resolution 35/124, it expressed the conviction that the refugee issue is no longer a humanitarian one only, but also affects world peace. As the resolution stated, the flows of hundreds of thousands, indeed millions, of refugees '"jeopardize the stability of entire regions and thus "endanger international peace and security".
111.	We, the Federal Republic of Germany, favour general guidelines for the conduct of States, as well as practical measures which will make it possible to prevent any fresh flows of refugees, and ws propose that this be discussed by an ad hoc committee.
112.	The General Assembly is commemorating the twentieth anniversary of the Conference of Heads of State of Government of NonAligned Countries held at Belgrade in 1961. The nonaligned countries constitute a powerful movement in the world of today, but their goal has not yet been fully attained.
113.	Colonialism is almost everywhere a thing of the past, but the independence that has been gained by for mer colonies is threatened by attempts to dominate them in other ways. In 1979, in fact, the world witnessed an ideologically motivated attempt to make the nonaligned movement itself, as it was called, the "natural ally" of one of the two systems of the North. That attempt failed. It had to fail, because the wheel of history cannot be turned back. There is no longer any future in hegemonic aspirations, nor in interventions in the internal affairs of other countries, but they can still be a threat to peaceful relations between nations.
114.	With its model of a pluralistic world of nations who have chosen their own destiny, the nonaligned movement is a force_working for the cause of progress. It is at the same time a force working for the cause of peace and stability because today both these aims can be achieved only within an international order in which nations cooperate with one another in partnership and on the basis of free self determination and equality. The Federal Republic of Germany stands side by side with the nonaligned countries in the pursuit of this goal.
115.	The desire for independence also manifests itself in the regional groupings which are being formed and are growing in Asia, Africa and Latin America.
116^ After the European Community, there is now an other association, ASEAN, which has already developed extensively. A powerful influence for peace and liability in Asia emanates from that organization.
117.	Regional cooperation is also progressing elsewhere in the third world. Cooperation among the Gulf States, the groupings that have been formed in Latin America, and those already established or to be established in Africa, which were all molded into a grand design by the Conference of Lusaka, are proof of this. These groupings also provide small and medium-sized countries with an opportunity to shape their independence and their future
together.
118.	Together with the other members of the European Community, we promote this development towards plurality and partnership based on equality. Stable economic and social development in the third world is indispensable for lasting international peace;
119.	The common goal of the industrial and developing countries in the 1970s was to accelerate growth in the developing countries in the context of constant global economic growth, but it did not turn out that way. Today, at the beginning of the Third United Nations Development Decade, the growth of per capita incomes has stopped in many oil-importing countries of the third world. Indeed, real per capita incomes in most of the poorest countries are even declining. We view with concern this crisis of development.
120.	We also view with concern the fact that the North South dialog has lost momentum. In spite of the progress achieved in many individual areas, it is marking time on the major issues. That is why we look towards the forthcoming International Meeting on Cooperation and Development, to be held at Cancun. An important idea of the Brandt Commission becomes a reality. The great opportunity afforded by this unprecedented Cancun meeting must be seized. We want it to generate a new resolve to settle the urgent problems of the world econ omy and development by means of solidarity and global cooperation. Lastly, we want it to pave the way for the beginning at long last of global negotiations. We want to work for a global energy strategy which will create security among both producers and consumers. We want to work for a global food strategy in order to guarantee food security and thus eliminate hunger.
121.	The outcome of the twelfth session of the United Nations Conference on the Law of the Sea, to be held in 1982, will be crucial. Its importance for the future of the North-South dialog Can hardly be overestimated because, as the SecretaryGeneral has emphasized, it is a question of whether we in the United Nations are capable of negotiating solutions for global problems which strike a fair balance between the elementary and basic interests of all nations and at the same time serve the world as a whole,
122.	A return to world economic growth and development calls, first and foremost, for energetic efforts on the part of all countries. The industrial countries must break the back of inflation and thus restore the basis for constant growth and the elimination of unemployment. The nations of the third world, on the other hand, must adopt development strategies that involve the masses of the poor in the growth process. Labor intensive agricultural production and industries, coupled with an effective population policy, must form the nucleus of development plans. But if they are to be successful, the efforts of the developing countries themselves need adequate support from outside. All countries in a position to do so should contribute their share. The Communist industrial countries must no longer shirk their duty to help the nations of the third world in a spirit of solidarity.
123.	The Federal Republic of Germany gives high priority cooperation in the field of development. This means, first, that in spite of our own economic difficulties we shall not relax our efforts to provide financial and technical assistance. Even our budget for 1982, which is one of self-restraint for our citizens, allows our development aid to grow at a greater rate than that of the budget as a whole. The Government of the Federal Republic of Germany welcomes the programme of action adopted at the United Nations Conference en the Least Developed Countries, held recently in Paris, because these countries are the ones that depend most on official development aid.  
124.	Secondly, we are still strongly in favor of markets in industrial countries being kept open and widened to take in the exports of developing countries. There must be no lapse into protectionism. We do not try to solve our problem of unemployment by erecting trade barriers, but by promoting structural change with the necessary supporting social measures. Only with free world trade can North and South advance.
125.	Thirdly, to many developing countries, exports of raw materials are still the main source of foreign exchange. These countries in particular are suffering as a result of the decline in the growth of the world economy, a situation which has lasted for several years now and which has checked demand for raw materials and caused prices to drop. The Government of the Federal Republic of Germany attaches great importance to the problems confronting commodity-exporting developing countries. We have just decided to make a substantial voluntary contribution to the Second Account of the Common Fund for Commodities.
126.	Fourthly, the United Nations Conference on New and Renewable Sources of Energy has, for the first time, made energy issues a subject of negotiations within a global framework. We must continue along this path. The steep, abrupt increase in the price of energy has placed a heavy burden on the industrial countries. To the oil-importing developing countries, it has become a question of their very existence. We need partnership and cooperation between the Organization of Petroleum Exporting Countries [OPEC], industrial countries and oil-importing developing countries. This is the only way the world can come through the transition to the post-oil era intact. The Government of the Federal Republic of Germany also advocates the establishment of a World Bank affiliate for energy which could help considerably to resolve the energy problems of the third world.
127.	We must not allow national egoism to gain the upper hand in the process of NorthSouth cooperation. We are called upon to play our part the industrial countries of the West and of the East and the developing countries. The NorthSouth problem is not merely the global social issue; it is a task of world peace which we shall have to accomplish if we want to ensure the survival of mankind.
128.	To the Federal Republic of Germany, respect for and protection of the dignity aild the rights of man are fundamental to all policies. Efforts to secure the exercise of human rights throughout the world are therefore one of the central elements of our participation in the work of the United Nations. We deem it the responsibility of the Organization to raise its voice whenever fundamental human rights are violated, irrespective of where and by whom.
129.	The United Nations has created procedures and institutions to foster respect for human rights all over the globe. These procedures are still relatively weak, but they are having a growing effect. It is important to continue this work with determination and to develop further the possibilities open to the United Nations for protecting human rights. The Government of the Federal Republic of Germany continues to support the idea of an international court of human rights.
130.	We have rioted with satisfaction that our initiative regarding a convention on the ultimate abolition of the death penalty has met with a favorable response from many countries. The draft convention takes the form of a second optional protocol to the International Covenant on Civil and Political Rights. This form should make for constructive discussion leading to progress in this field.
131.	The Government of the Federal Republic of Germany is aware that other legal traditions, religious convictions and historical experiences have led many countries to take a different view of the death penalty. But no one can overlook the frequent abuses of the death penalty in the world of today and the growing incidence of executions without regard for the due process of law. Equally depressing is the fact that people are still subjected to torture. This makes the struggle to abolish the death penalty and torture more urgent than ever.
132.	Mankind has reached the highest point to date in its level of knowledge and in its capabilities. It can use that knowledge and those capabilities to resolve the problems vital to its survival, but it can also use them to destroy the earth's civilization and, perhaps, even the human species.
133.	Only if we act in awareness of our responsibility for the safeguarding of peace and respect for the dignity of man, and only if we act with the desire for global solidarity, will we find the way to a good future. This is the foremost task of the Organization. The Federal Republic of Germany reaffirms its trust in the United Nations.

